           Case 1:18-vv-01614-UNJ Document 44 Filed 08/18/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1614V
                                         UNPUBLISHED


    FRANCES BASLER,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: July 17, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

       On October 18, 2018, Frances Basler filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she received an influenza (“flu”) vaccination on
October 15, 2015 and thereafter suffered from Guillain-Barré Syndrome (GBS). See
Petition. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On July 17, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, it is Respondent’s position that “petitioner has satisfied the criteria set

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:18-vv-01614-UNJ Document 44 Filed 08/18/20 Page 2 of 2




forth in the revised Vaccine Injury Table (Table) and the Qualifications and Aids to
Interpretation (QAI), which afford petitioner a presumption of causation if the onset of
GBS occurs between three and forty-two days after a seasonal flu vaccination and there
is no apparent alternative cause. Id. at 3. Respondent further agrees that the statutory
six-month sequela requirement has been required. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2
